HOW. CHARLES J. WERGER Town Attorney, Sand Lake
We acknowledge receipt of your letter of August 19, 1977, in which you request an opinion of the Attorney General concerning the disposal of personal property which was abandoned or lost along the town highway. You note that the property was turned over to the police and is now in the custody of the Town Police Department. Additionally, you state that the individuals who found the property have not claimed it. Your inquiry involves the question of whether or not the Police Department can turn over said property to other individuals.
The exact value of the property in question is not clear from your description. Your statement that the property is not of great value suggests that it is worth less than one hundred dollars.
Personal Property Law § 253(7) mandates that lost property of such value shall be kept in the custody of the police for a period of three months. At the end of that period the disposition of such property is governed by Personal Property Law § 254(3) which provides in part as follows:
  "If at the end of ten days after expiration of the period specified in subdivision seven of section two hundred and fifty-three, the owner has not claimed it, and no demand has been made by the finder or a person entitled to assert the right of the finder as provided in section two hundred fifty-six of this chapter, property consisting of money shall be paid as provided in section two hundred fifty-eight of this chapter and other property shall be sold at public auction and the proceeds shall be paid as provided in such section two hundred fifty-eight."
The latter provision authorizes the proceeds from the sale of such property, less lawful deductions, or the money constituting lost property, to be paid into the treasury of the town in the police department where the property was deposited.
We conclude, therefore, that the Town Police cannot turn over the unclaimed property to an individual who is not the owner, finder or a person who has filed notice asserting the right of the finder as provided in Personal Property Law § 256. On the basis of the available information, none of these situations appear to exist.